Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 10, and 17 of the current application teach similar subject matter as the prior art of Zhang et al. (WO2018/033897),  However claims 1, 10, and 17 are allowed for the reasons pointed out by the applicant’s remarks filed on 11/05/2021,  Specifically, the prior art fails to teach “creating a second communications session with the first user on a second channel; obtaining the first machine learning model data from the data store; initializing a second instance of the machine learning model using the first machine learning model data; and processing a second natural language communication from the first user on the second channel using the second instance of the machine learning model” as recited in claims 1 and 17 and “create a second communications session with the first user on a second channel; obtain the first machine learning model data from the data store; initialize a second instance of the machine learning model using the first machine learning model data; and process a second natural language communication from the first user on the second channel using the second instance of the machine learning model” as recited in claim 10.
Claims 2-9, 11-16 and 18-21 are allowed for being dependent on an allowable base claim.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meteer et al. (US 2019/01080175) discloses a contact center analysis system that can receive various typed of communications from customers.
Zoller et al. (US 2019/0287512) discloses a system and method for providing automated natural language dialogue with customers.
Zoller et al. (US 10,332,505) discloses a system and method for providing automated natural language dialogue with customers.
Benkreira et al (US 10,395,648) discloses analysis of a topic in a communication relative to a characteristic of the communication.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672